Citation Nr: 1532909	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression, and to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1958 to July 1960.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from January and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran is claiming entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  The Veteran initially claimed direct service connection for both psychiatric disorders and has also attributed these psychiatric disorders to his service-connected right knee disorder.  Additionally, the Veteran has related his symptoms, specifically nightmares, to joining the military at age sixteen, where he alleged was involved in fights with fellow soldiers and was bullied because of his age.

In March 1960, the Veteran was found unconscious with a self-inflicted laceration to his left wrist.  An April 1960 neuropsychiatric report contains a diagnosis of "passive aggressive reaction, chronic severe, manifested by resentment, irritability, acting out, episodic alcoholic outbursts, including a suicidal gesture, emotional instability with schizoid and asocial tendencies."  When asked why he cut his wrist, the Veteran responded he was tired of being "picked on" and "pushed around," and that he was determined to "end it all."  The neuropsychiatric report indicated that prior to the Veteran's suicide attempt and during his active duty service, he was subjected to disciplinary action for destruction of property while intoxicated.

The Veteran submitted a March 2012 private psychiatric examination report from J. C., Ph.D.  The Veteran indicated that his primary stressor from active duty service was seeing someone stabbed to death and seeing another person beaten to death, and that he felt that his life and others' lives were in danger.  At that examination, the Veteran did not attribute his psychiatric disorders to being bullied in the military, however, he did inform the examiner that he slit his wrists in service while stationed overseas and woke up in a U.S. Army Hospital in Oakland, California.  The examiner noted that the Veteran's description of the incident sounded like "a mental breakdown of some sort."  Dr. J. C. diagnosed major depression, recurrent, moderate; anxiety disorder, not otherwise specified; and ruled out PTSD secondary to a diagnosis of dementia.  No medical opinion regarding the etiology of the Veteran's psychiatric disorders was provided.

In a May 2012 letter to the Veteran, the RO requested that he furnish details regarding the stressful event(s) that he believed caused his PTSD.  The Veteran responded to that letter by providing a number of statements from family members regarding the current manifestations of his mental health disorders.  None of these letters provided any information regarding any stressors he experienced in service or any statements indicating the Veteran acted differently upon returning from service.

The Veteran was afforded a May 2013 VA psychological examination; however, he was unable to attend because he was hospitalized at that time.  In lieu of an examination, a VA psychiatrist reviewed all available records and found that the existing medical evidence provided sufficient information with which to formulate a medical opinion and that an examination would likely provide no additional relevant evidence.  In a June 2013 medical opinion, the VA psychiatrist determined that the Veteran's depression was "less likely than not" due to or the result of the Veteran's right knee disorder, reasoning that the Veteran's recent VA scar and knee examinations revealed the Veteran's right knee scar was asymptomatic and that his right knee demonstrated only mild motion and strength deficits.  The examiner found those deficits "less likely as not resulted in limitations of activities of daily living such that the Veteran would experience depression."  The examiner did not provide a medical opinion on direct service connection relating to depression.  The Board finds an additional medical opinion is required to address whether the Veteran's claimed stressor of being bullied in service was of sufficient gravity to cause or support diagnoses of depression, posttraumatic stress disorder, or any other diagnosed psychiatric disorder.  On remand, the RO must schedule the Veteran for VA mental health and PTSD examinations.  If the Veteran is unable to attend any scheduled examination due to hospitalization or for other good cause, the RO must instruct the psychiatrist to perform a comprehensive review of the Veteran's electronic claims file and provide the requested opinions absent an examination.

Finally, as referenced above, the April 1960 VA neuropsychiatric report mentioned instances where the Veteran was disciplined for destroying property while intoxicated; however, these disciplinary records are not associated with the Veteran's file.  On remand, the RO must request the Veteran's complete personnel record from the National Personnel Records Center or any other appropriate records repository.  Additionally, the RO must attempt to obtain the Veteran's clinical records from his hospitalization at a U.S. Army Hospital located in Oakland, California, between March 1960 and July 1960.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any information regarding his allegation that he witnessed someone being stabbed to death and another person beaten to death during service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must attempt to obtain any outstanding military personnel records from the National Personnel Records Center or any other appropriate records repository.  The RO must also attempt to obtain the Veteran's clinical records from his hospitalization at a U.S. Army Hospital in Oakland, California, between May and July 1960.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following the completion of the above development, and the receipt of any additional records, the Veteran must be afforded the appropriate VA mental health and PTSD examinations, to determine whether any previously or currently diagnosed psychiatric disorder, to include PTSD and depression, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  The Board has found that the Veteran's claim he was bullied during service is established by the record through in-service medical records.  If, and only if, additional in-service stressors are verified, the examiner must consider those alleged stressors in formulating the requested opinions.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  whether any currently or previously diagnosed PTSD is related to the Veteran's active duty service, to include as due to his service-connected right knee disorder or due to any verified stressor;

(b)  whether any currently or previously diagnosed depression is related to the Veteran's active duty service, to include as due to his service-connected right knee disorder or due to any verified stressor; and

(c)  if applicable, whether any other currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service, to include as due to his service-connected right knee disorder or due to any verified stressor.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify:

(a)  whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and

(b)  whether there is a link between the current symptomatology and any in-service stressor found to be established by the record and found sufficient to produce PTSD.

For each opinion, the examiner must state upon what specific evidence those determinations were based.

If the Veteran is unable to report for an examination, the RO must instruct a qualified VA examiner to conduct a comprehensive review of the evidence of record, in the form of electronic records, and to provide the requested medical opinions.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

